Title: From James Madison to Alexander J. Dallas, 8 July 1805 (Abstract)
From: Madison, James
To: Dallas, Alexander J.


          § To Alexander J. Dallas. 8 July 1805, Department of State. “The Commors. under the 7th. Art. of the British Treaty having awarded a considerable sum to Thomas & Philip Reily as owners of the Brig Sally & her Cargo, which had been captured under circumstances requiring, by the provisions of the Treaty, that compensation should be made by the British Government, the two first instalments of it have been received by the public Agent, as doubtless the third will be in the course of this Month. On account of the complication of interests in the proceeds of the award, arising from insurances, failures & assignments, I judged it reasonable to require a bond of indemnity before the money was paid into the hands of the claimants, but one of them Mr. Clement Biddle, in lieu of it proposes the enclosed documents. I have therefore to request your opinion, whether they constitute such a title to the money as may admit of its being legally paid.”
        